Citation Nr: 1532195	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  13-02 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a lung disorder.  


WITNESSES AT HEARING ON APPEAL

Appellant and his niece


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The appellant had active military service in the Philippine recognized guerrillas from November 1944 to September 1945.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The claim was remanded by the Board in June 2013 in order to afford the appellant his requested hearing.

The appellant and his niece presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in October 2013.  A transcript is of record.  In a February 2014 decision, the Board reopened the previously denied claim for service connection for a lung disorder and remanded it for additional development.  It has now been returned for appellate review.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There is no competent and probative evidence that any of the appellant's diagnosed lung disorders had their onset in service or are etiologically related to active military service.

2.  There is no competent and probative evidence that appellant's pulmonary tuberculosis manifested within one year of his September 1945 discharge from active military service.  


CONCLUSION OF LAW

The criteria for service connection for a lung disorder have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2014) 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the duty to notify was satisfied by a letter sent to the appellant in June 2011 with regard to the claim for service connection for a lung disorder.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in August 2011.  

The duty to assist was also met in this case.  The service treatment records are in the claims file and identified private treatment records have been obtained and associated with the file.  A VA examination with respect to the issue on appeal was obtained in June 2014.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a full reading of the private and VA medical records in the appellant's claims file; it considers all of the pertinent evidence of record and the statements of the appellant; and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

There was also substantial compliance with the Board's February 2014 remand instructions as arrangements were made to obtain records from the facilities listed on a September 2011 VA Form 21-4142 and the appellant was scheduled for an appropriate VA examination, as discussed in the preceding paragraph.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also February 2014 letter.  The Board notes that although the RO was successful in obtaining records from two of the private facilities identified by the appellant in updated VA Forms 21-4142 he submitted after receipt of the February 2014 RO letter, records from one of the identified facilities were not obtained.  However, the RO complied with the requirements of 38 C.F.R. § 3.159(c)(1) by sending a follow-up request.  See April 2014 and June 2014 letters.  In addition, the appellant submitted records that he noted were from that facility in May 2014.  

Based on the foregoing, all known and available records relevant to the issue being adjudicated in this decision have been obtained and associated with the claims file; and the appellant has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal concerning the claim for service connection for a lung disorder at this time is not prejudicial to the appellant.

Service Connection

A Philippine Veteran is limited by law to the award of a narrowly defined set of benefits.  Service prior to July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States, also referred to as United States Armed Forces in the Far East (USAFFE), which includes recognized guerilla service, is qualifying service for compensation.  38 U.S.C.A. §§ 107, 1521; 38 C.F.R. §§ 3.40, 3.41. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, to include active tuberculosis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question") Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the appellant is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker, 708 F.3d at 1336 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The appellant seeks service connection for a lung disorder.  He reports that his lungs were affected when he inhaled fumes, dust, gun powder and decomposing corpses along the roads and mountains during service and that as a result, he had difficulty breathing and chest pain.  The appellant also reported that in service, camp conditions were crowded and congested and many people were coughing and sneezing, but that American medics had medicines to relieve the discomforts experienced.  Appellant asserts that in the 1950s, he had a fever, was losing weight, and was coughing up blood, after which he was diagnosed with tuberculosis.  He reportedly stopped working in 1985 as a result of getting tired easily, coughing with occasional blood, difficulty breathing and loss of weight.  See March 2012 notice of disagreement.  In a January 2013 VA Form 9, appellant asserts that his diseases started a few years after World War II broke up and that he had signs and symptoms after the war.  Appellant testified in October 2013 that during service he felt like he was like having some asthmatic condition; that he experienced coughing and that he felt chills; and that he "is still experiencing that up to now."  See transcript.  

Service treatment records document the appellant was admitted on August 9, 1945, with chief complaint of headache.  Physical examination of the lungs revealed coarse breath sounds and rales at both lung bases.  He was discharged to duty on August 23, 1945, with final diagnoses of malaria, type undetermined; ascaris infection; hookworm infection; and trichuris trichuria.  

The post-service medical evidence of record documents several diagnoses involving the respiratory system, to include type II acute respiratory failure; emphysema; chronic obstructive pulmonary disease (COPD); chronic bronchitis; constrictive bronchiolitis; acute exacerbation of chronic pneumonia; asthma; and bilateral upper lobe pulmonary tuberculosis.  See respiratory conditions and tuberculosis Disability Benefits Questionnaires (DBQs) filled out by the appellant's private physician; see also records from Central Luzon Doctors' Hospital, St. Martha's Specialty Clinic, Jecsons Medical Center and Veterans Memorial Medical Center.  

The Board remanded the claim in February 2014 in order to schedule the appellant for an appropriate VA examination.  He underwent a respiratory conditions DBQ in June 2014, at which time his claims file was reviewed.  The VA examiner reported that the appellant had the following diagnoses: emphysema, COPD, and chronic bronchitis, all diagnosed in November 2002.  The examiner reported that during service, appellant had fever and headache in August 1945 and was confined at 513rd General Hospital from August 9, 1945, until August 23, 1945.  He was diagnosed to have malaria, ascaris, hookworm, and trichuris infestation.  The examiner noted that in 1963, appellant claimed to have intermittent coughing with hemoptysis and shortness of breath.  A consult was done with a private physician in Tarlac City and appellant was treated for pulmonary tuberculosis.  Unrecalled medications were taken for two months.  In 2010, appellant was again treated for pulmonary tuberculosis for three months.  The examiner also reported that in 2002, the appellant claimed to have a recurrence of cough with scanty whitish phlegm accompanied by shortness of breath on moderate exertion.  He was diagnosed with COPD and emphysema with chronic bronchitis following a consult done on November 9, 2002, at St. Martha's Specialty Clinic and was started on medication.  As the years went by, appellant claims to have increasing frequency and severity of shortness of breath, easy fatigability and coughing, and had been coughing with whitish phlegm for over 90 days per year since 2002.  From 2002 to the present, appellant claims to have five to six hospital confinements per year usually for one week due to COPD exacerbations, with the last hospitalization in May 2014 at Jecsons Medical Center.  Short courses of oral corticosteroids were added to his medications during exacerbations.  The examiner noted that appellant denied fever, anorexia and weight loss.  The examiner also noted that the appellant used to smoke one pack per day for 50 years and stopped smoking at the age of 65.  He was a known hypertensive, non-diabetic, non-asthmatic.  The examiner also noted that a June 2014 x-ray contained an impression of pulmonary tuberculosis, both upper lungs with bulla or bleb formation, left upper lung and partial atelectasis of the left upper lung; pleuro-diaphragmatic reaction, left; consider pulmonary emphysema.  

Following a detailed physical examination and review of the record, it was the June 2014 VA examiner's opinion that the claimed condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that the appellant was confined due to fever and headache from August 9, 1945, until August 23, 1945, due to malaria; ascaris infection; hookworm infection, mild; and trichuris trichuria.  The examiner explained that the presence of coarse rales on both bases during his confinement may have been due to eosinophilic pneumonitis (Loeffler's syndrome) attributed to ascaris infection.  The examiner explained that the larvae may have migrated hematogenously to the lungs (alveoli) and over half of patients have crackles (as seen in this case) and wheezing in the absence of consolidation.  The examiner went on to say that the appellant was treated and cured with no subsequent complaints at that time and that there was no evidence in his medical records supporting the presence of asthmatic condition, coughing, pulmonary tuberculosis, COPD or other lung conditions during service.  The examiner reported that the appellant was initially treated for pulmonary tuberculosis in 1963, which was 18 years after his military service as a recognized guerilla; that he was initially diagnosed to have COPD, emphysema and chronic bronchitis in November 2002, which was more than five decades after service; that his chronic smoking for 50 pack years was the most important risk factor for the development of his current COPD, emphysema and chronic bronchitis; and that the amount and duration of smoking contributed to disease severity.  The examiner also discussed how although the appellant's recent chest x-ray in June 2014 showed findings suggestive of pulmonary emphysema, he failed to undergo pulmonary function testing (PFT) and to provide previous PFT results to support the diagnosis of COPD.  Assuming and taking into consideration his private physician's diagnosis of COPD, emphysema and chronic bronchitis, however, and based on the above findings, it was the examiner's opinion that the appellant's current COPD, emphysema and chronic bronchitis are less likely than not related to his recognized guerrilla service, to include the finding of coarse breath sounds and rales at both lung bases noted in August 1945.  There was likewise no evidence to support his claim for an asthmatic condition, coughing or pulmonary disease during service or within one year after separation from service as well.  The opinion provided by the June 2014 VA examiner is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

The preponderance of the evidence of record does not support the claim for service connection for a lung disorder.  The Board acknowledges the in-service finding of coarse breath sounds and rales at both lung bases, and appellant's assertions that his lungs were affected by being exposed to various hazards during service; that he was asthmatic during service; that he had signs and symptoms of a lung disorder after the war and that his diseases started a few years after World War II broke up; and that he was diagnosed with tuberculosis in the 1950s.  While the appellant is competent to report symptoms associated with his lungs/respiratory system, as a lay person without the appropriate medical training and expertise he simply is not competent to provide a probative opinion that any of his diagnosed lung disorders had their onset during service or are related to service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In addition to the foregoing, the only probative opinion provided in this case, that of the June 2014 VA examiner, does not establish an etiological relationship between any of the appellant's diagnosed lung disorders, namely emphysema, COPD, and chronic bronchitis, and service.  Rather, the June 2014 VA examiner, as reported in detail above, was of the opinion that there was no relationship between these lung disorders and service, to include the in-service findings of coarse breath sounds and rales at both lung bases, and found instead that the appellant's long history of smoking was the most important risk factor for the development of his current COPD, emphysema and chronic bronchitis.  

In the absence of any probative evidence establishing a link between the appellant's diagnosed lung disorders and service, service connection is not warranted on a direct basis and the claim must be denied.  See 38 C.F.R. §3.303.  Service connection is also not warranted on a presumptive basis for the diagnosed pulmonary tuberculosis as there is no indication it was diagnosed within one year of appellant's September 1945 discharge from active duty service; in fact, appellant has asserted it was first diagnosed in the 1950s.  See 38 C.F.R. §§ 3.307, 3.309.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a lung disorder is denied.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


